     Case 1:20-cv-00602-DAD-EPG Document 31 Filed 09/07/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JEROME DRISCOLL,                                  No. 1:20-cv-00602-DAD-EPG (HC)
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS,
13          v.
                                                       (Doc. No. 25)
14   R. FISHER, JR.,
15                      Respondent.
16

17          Petitioner Jerome Driscoll is a state prisoner proceeding pro se with a petition for writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. This matter was referred to a United States

19   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 12, 2021, the assigned magistrate judge issued findings and

21   recommendations recommending that the petition be denied. (Doc. No. 25.) Specifically, the

22   magistrate judge concluded that petitioner was not entitled to federal habeas relief with respect to

23   his ineffective assistance of counsel claims, on the merits, because he had failed to demonstrate

24   that either his trial counsel or his appellate counsel acted outside the range of reasonable

25   professional assistance. (Id. at 15–17.) The magistrate judge also found petitioner’s remaining

26   claims to not be cognizable in this federal habeas proceeding because they were merely claiming

27   error in the state oust-conviction review process. (Id. at 18.) The findings and recommendations

28   were served on the parties and contained notice that any objections thereto were to be filed within
                                                       1
     Case 1:20-cv-00602-DAD-EPG Document 31 Filed 09/07/21 Page 2 of 3


 1   thirty (30) days after service. (Id. at 19.) After receiving several extensions of time to do so,

 2   petitioner filed timely objections. (Doc. No. 30.)

 3           In his objections, petitioner argues that his trial counsel’s failure to contest the joinder of

 4   two cases for purposes of his criminal trial was sufficient to establish ineffective assistance of

 5   counsel. (Id.) The assigned magistrate judge found that petitioner raised his ineffective

 6   assistance of counsel claims in all of his state habeas petitions and reviewed petitioner’s claim on

 7   the merits applying the deferential standard of review under the AEDPA. (Doc. No. 25 at 14.)

 8   The undersigned finds the magistrate judge’s analysis to be well reasoned. Petitioner’s objections

 9   to the pending findings and recommendations are therefore unpersuasive.

10           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

11   de novo review of the case. Having carefully reviewed the entire file, including petitioner’s

12   objections, the court concludes the pending findings and recommendations to be supported by the

13   record and proper analysis.

14           A petitioner seeking a writ of habeas corpus has no absolute entitlement to appeal a

15   district court’s denial of his petition, and an appeal is only allowed in certain circumstances.

16   Miller-El v. Cockrell, 537 U.S. 322, 335–36 (2003); 28 U.S.C. § 2253. If a court denies a habeas

17   petition on the merits, the court may only issue a certificate of appealability “if jurists of reason

18   could disagree with the district court’s resolution of [the petitioner’s] constitutional claims or that

19   jurists could conclude the issues presented are adequate to deserve encouragement to proceed

20   further.” Miller-El, 537 U.S. at 327; see also Slack v. McDaniel, 529 U.S. 473, 484 (2000).
21   While the petitioner is not required to prove the merits of his case, he must demonstrate

22   “something more than the absence of frivolity or the existence of mere good faith on his . . . part.”

23   Miller-El, 537 U.S. at 338.

24           In the present case, the court finds that reasonable jurists would not find the court’s

25   determination that the petition should be denied debatable or wrong, or that the issues presented

26   are deserving of encouragement to proceed further. Petitioner has not made the required
27   substantial showing of the denial of a constitutional right. Therefore, the court will decline to

28   issue a certificate of appealability.
                                                        2
     Case 1:20-cv-00602-DAD-EPG Document 31 Filed 09/07/21 Page 3 of 3


 1         Accordingly,

 2         1.    The findings and recommendation issued on February 12, 2021 (Doc. No. 25) are

 3               adopted;

 4         2.    The petition for writ of habeas corpus is denied;

 5         3.    The Clerk of the Court is directed to close the case; and

 6         4.    The court declines to issue a certificate of appealability.

 7   IT IS SO ORDERED.
 8
        Dated:   September 5, 2021
 9                                                      UNITED STATES DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    3
